NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                        IN THE DISTRICT COURT OF APPEAL
                                        OF FLORIDA
                                        SECOND DISTRICT



ZACKIA S. KING-ROBINSON,                )
                                        )
              Appellant,                )
                                        )
v.                                      )    Case No. 2D18-448
                                        )
CARL A. ANDERSON,                       )
                                        )
              Appellee.                 )
                                        )

Opinion filed April 17, 2019.

Appeal from the Circuit Court for
Hillsborough County; Melissa M. Polo,
Judge.

Damien L. McKinney of McKinney Law
Firm, P.A., Tampa, for Appellant.

Henry G. Gyden of Gyden Law Group,
P.A., Tampa, for Appellee.


PER CURIAM.

              Affirmed.


CASANUEVA, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.